DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 7/26/2021.
Claims 1-3, 6-13, and 16-20 are pending. Claims 1 and 11 are independent. Claims 4-5, and 14-15 have been canceled.
The previous rejection of claims 1-3, 6-13, and 16-20 under 35 USC § 103 have been maintained in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3, 6-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasperecz et al. (US2020/0279271) in view of Lee et al. (US2018/0300323).

In regards to claim 1, Gasperecz et al. substantially discloses a method for facilitating classification of portions of a regulatory document, the method comprising: 
receiving, using a communication device, the regulatory document from at least one device, wherein the regulatory document is associated with a structure, wherein the structure comprises a layout of content of the regulatory document, wherein the layout comprises at least one of an indent and a white space associated with the portions of the regulatory document, Gasperecz et al. fig. 2 402 para[0091], receives regulatory document with a structure to be parsed); 
converting, using a processing device, the regulatory document from the source format to a preferred format (Gasperecz et al. para[0092], converts document into new format); 
analyzing, using the processing device, the regulatory document of the preferred format based on the converting (Gasperecz et al. para[0094], analyzes document); 
identifying, using the processing device, a plurality of portions of the regulatory document based on the analyzing (Gasperecz et al. para[0111], identifies multiples portions (requirements) of document to split into separate sections); 
classifying, using the processing device, the plurality of portions using a classifier model into a plurality of classification codes based on the identifying (Gasperecz et al. para[0100], classifies sections of with classification codes (labels)); 
generating, using the processing device, an annotated regulatory document based on the classifying, wherein the annotated regulatory document comprises the plurality of portions and the plurality of classification codes associated with the plurality of portions (Gasperecz et al. para[0121], generates annotated (labeled) regulatory document); 
transmitting, using the communication device, the annotated regulatory document to the at least one device (Gasperecz et al. para[0122], transmits annotated regulatory document to display device); and 
storing, using a storage device, the annotated regulatory document and the classifier model (Gasperecz et al. para[0113], stores annotated document, para[0162], stores classifier models);
analyzing, using the processing device, the annotated regulatory document based on the generating (Gasperecz et al. para[0143], analyzes annotated document according to rules); 
identifying, using the processing device, the plurality of classification codes associated with the plurality of portions based on the analyzing of the annotated regulatory document Gasperecz et al. para[0151], identifies classification codes (labels) associated with portions of annotated document); 
generating, using the processing device, a plurality of visual indicators for the plurality of classification codes based on the identifying of the plurality of classification codes (Gasperecz et al. para[0154], generates visual indicators (highlighting) based on classification codes); 
applying, using the processing device, the plurality of visual indicators to the plurality of portions based on the plurality of classification codes of the plurality of portions (Gasperecz et al. para[0154], applies visual indicators (highlighting) to classification codes); 
generating, using the processing device, a visually annotated regulatory document based on the applying (Gasperecz et al. para[0117], generates visually annotated regulatory document for display); and 
transmitting, using the communication device, the visually annotated regulatory document to the at least one device, wherein the at least one device is configured for presenting the visually annotated regulatory document (Gasperecz et al. para[0113], transmits visually annotated regulatory document for display);
receiving, using the communication device, at least one feedback associated with at least one classification code of at least one portion of the plurality of portions from the at least one device based on the transmitting of the visually annotated regulatory document (Gasperecz et al. para[0154], user reviews and approves citations); 
modifying, using the processing device, the at least one classification code of the at least one portion based on the at least one feedback (Gasperecz et al. para[0112], updates classification based on feedback); 
generating, using the processing device, at least one modified classification code for the at least one portion based on the modifying (Gasperecz et al. para[0118], generates updated classifications); 
Gasperecz et al. para[0119], generates updated document from modified classification codes); and 
storing, using the storage device, the modified annotated regulatory document (Gasperecz et al. para[0113], stores final document to be displayed or printed).  
Gasperecz et al. does not explicitly disclose wherein the classifying of the plurality of portions is based on the at least one of the indent and the white space associated with the plurality of portions.
However Lee et al. substantially discloses wherein the classifying of the plurality of portions is based on the at least one of the indent and the white space associated with the plurality of portions (Lee et al. para[0111], identifies sections demarcated by white space (space mark)).
It would have been obvious to one of ordinary skill in the art before the filing data of the invention to have combined Regulatory document analysis method of Gasperecz et al. with the document analysis method of Lee et al. in order to identify separations between sections of a document (Gasperecz et al. para[0092]).

In regards to claim 2, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 1, wherein the plurality of classification codes comprises at least two of a title, a section heading, a section, a sub-section heading, and a sub- section (Gasperecz et al. para[0069]).  

In regards to claim 3, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 1 further comprising training, using the processing device, the classifier model based on a sample corpus of regulatory documents, wherein the classifier model Gasperecz et al. para[0118]).  

In regards to claim 6, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 5 further comprising retraining, using the processing device, the classifier model based on the at least one feedback, wherein the classifier model is configured for classifying the plurality of portions based on the retraining (Gasperecz et al. para[0152]).  

In regards to claim 7, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 1 further comprising: 
receiving, using the communication device, a plurality of regulatory document corpus from a plurality of document source devices (Gasperecz et al. para[0091]); 
analyzing, using the processing device, the plurality of regulatory document corpus (Gasperecz et al. para[0152]); 
generating, using the processing device, a plurality of classifier models based on the analyzing of the plurality of regulatory document corpus (Gasperecz et al. para[0152]); and 
storing, using the storage device, the plurality of classifier models (Gasperecz et al. para[0162]).  

In regards to claim 8, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 7 further comprising identifying, using the processing device, the classifier model of the plurality of classifier models based on the analyzing of the regulatory document, wherein the classifying of the plurality of portions using the classifier model into the plurality of classification codes is further based on the identifying of the classifier model (Gasperecz et al. para[0162]).  

Lee et al. para[0111]).  

In regards to claim 10, Gasperecz et al. as modified by Lee et al. substantially discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one first feedback associated with the annotated regulatory document from the at least one device based on the transmitting of the annotated regulatory document (Gasperecz et al. para[0152]); 
analyzing, using the processing device, the at least one first feedback (Gasperecz et al. para[0152]); 
modifying, using the processing device, the classifier model based on the analyzing of the at least one first feedback (Gasperecz et al. para[0152]); 
generating, using the processing device, a refined classifier model based on the modifying, wherein the refined classifier model is configured for classifying the regulatory document with a higher classification accuracy as compared to a classifying accuracy of the classifier model (Gasperecz et al. para[0152]); and 
storing, using the storage device, the refined classifier model (Gasperecz et al. para[0162]).  

Claims 11-13, and 16-20 recite substantially similar limitations to claims 1-3, and 6-10. Thus claims 11-13, and 16-20 are rejected along the same rationale as claims 1-3, and 6-10.

Response to Arguments
7/26/2021 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues that Gasperecz et al. does not explicitly disclose analyzing, using the processing device, the annotated regulatory document based on the generating; 
identifying, using the processing device, the plurality of classification codes associated with the plurality of portions based on the analyzing of the annotated regulatory document; 
generating, using the processing device, a plurality of visual indicators for the plurality of classification codes based on the identifying of the plurality of classification codes; 
applying, using the processing device, the plurality of visual indicators to the plurality of portions based on the plurality of classification codes of the plurality of portions; 
generating, using the processing device, a visually annotated regulatory document based on the applying; and 
transmitting, using the communication device, the visually annotated regulatory document to the at least one device, wherein the at least one device is configured for presenting the visually annotated regulatory document;
receiving, using the communication device, at least one feedback associated with at least one classification code of at least one portion of the plurality of portions from the at least one device based on the transmitting of the visually annotated regulatory document; 
modifying, using the processing device, the at least one classification code of the at least one portion based on the at least one feedback; 
generating, using the processing device, at least one modified classification code for the at least one portion based on the modifying; 
generating, using the processing device, a modified annotated regulatory document based on the generating of the at least one modified classification code; and 
storing, using the storage device, the modified annotated regulatory document.

Gasperecz et al. para[0143], labels of annotated document are analyzed according to rules); 
identifying, using the processing device, the plurality of classification codes associated with the plurality of portions based on the analyzing of the annotated regulatory document (Gasperecz et al. para[0151], NLP used to identify label associated with portion (fragment) of document); 
generating, using the processing device, a plurality of visual indicators for the plurality of classification codes based on the identifying of the plurality of classification codes (Gasperecz et al. para[0154], generates visual indicators (highlighting) based on classification codes); 
applying, using the processing device, the plurality of visual indicators to the plurality of portions based on the plurality of classification codes of the plurality of portions (Gasperecz et al. para[0154], visual indicators (highlighting) is applied to classification codes (label) for review); 
generating, using the processing device, a visually annotated regulatory document based on the applying (Gasperecz et al. para[0117], visually annotated document is displayed for review); and 
transmitting, using the communication device, the visually annotated regulatory document to the at least one device, wherein the at least one device is configured for presenting the visually annotated regulatory document (Gasperecz et al. para[0113], visually annotated regulatory document is transmitted to output device for display);
receiving, using the communication device, at least one feedback associated with at least one classification code of at least one portion of the plurality of portions from the at least one device based on the transmitting of the visually annotated regulatory document (Gasperecz et al. para[0154],  feedback (reviews) are receive to approve or remove citation); 
Gasperecz et al. para[0112], classification is updated based on feedback); 
generating, using the processing device, at least one modified classification code for the at least one portion based on the modifying (Gasperecz et al. para[0118], updated classification is updated based on modifying); 
generating, using the processing device, a modified annotated regulatory document based on the generating of the at least one modified classification code (Gasperecz et al. para[0119], modified classification codes used to generate updated document); and 
storing, using the storage device, the modified annotated regulatory document (Gasperecz et al. para[0113], modified document is stored for display).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178